Citation Nr: 1222968	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression.

3.  Entitlement to service connection for a disability manifested by headaches, cognitive changes, and memory loss, as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by chronic pain, also claimed as fibromyalgia, as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by diarrhea, also claimed as irritable bowel syndrome, as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:  Tennessee Department of Veterans Affairs

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for anxiety and depression; headaches, cognitive changes, and memory loss; and chronic pain.  The decision also denied a compensable disability rating for degenerative disc disease of the lumbar spine.  In a rating decision in January 2010, the RO increased the Veteran's disability rating for lumbar spine disability to 40 percent, effective from the date of claim in February 20, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In February 2010, the Veteran withdrew his request for a hearing before the Board.

The claims for service connection for headaches with cognitive changes and memory loss, for chronic pain, diarrhea, a psychiatric disorder, are  addressed in the REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

Throughout the pendency of the appeal, the Veteran's degenerative disc disease of the lumbar spine has not been productive of unfavorable ankylosis of the thoracolumbar spine or neurological manifestations.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

With any form of arthritis, painful motion is an important factor of disability.  The facial expression, such as wincing on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  Intervertebral disc syndrome is rated pursuant to Diagnostic Code 5243, and may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's service-connected degenerative disease of the lumbar spine is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2011).  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the criteria for a 40 percent rating, are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The criterion for a rating of 50 percent is unfavorable ankylosis of the entire thoracolumbar spine.  The criterion for a rating of 100 percent is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2011).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a (2011).

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

A disability rated under Diagnostic Code 5243 for intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2011).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 40 percent rating are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2011).

Private treatment records after 2007 show complaints of low back pain.  On VA examination in July 2009, the Veteran complained of progressively worse pain.  He described the pain as severe and constant, associated with fatigue, decreased mobility, and weakness.  The Veteran denied any flare-ups in pain or periods of directed bedrest.  The Veteran related use of assistive devices for ambulation, to include crutches and a cane.  On examination the Veteran's gait was antalgic.  The Veteran's curvature and posture were normal.  There was no evidence of ankylosis.  There was objective evidence of spasms, guarding, painful motion, tenderness to palpitation, and weakness.  There was no evidence of muscle atrophy.  The Veteran had full muscle strength, reflexes and sensation were normal.  Forward flexion was to 20 degrees, extension was to 5 degrees, right and left lateral flexion was to 10 degrees, bilaterally, and lateral rotation was to 10 degrees, bilaterally.  The Veteran had pain with range of motion, but no additional losses or limitations were found with repetitive motion testing.  There was x-ray evidence of osteoarthritic changes of the lumbar spine.  The examiner indicated that the Veteran's lumbar spine disability was productive of some difficulty with lifting, mobility, and activities requiring stamina.  Occupationally, the Veteran's lumbar spine disability had significant effects as it resulted in increased absenteeism.  

Initially the Board notes that throughout the period on appeal, there is no evidence of incapacitating episodes.  The evidence does not show bed rest prescribed by a physician and treatment by a physician, having a total duration of at least six weeks during any 12 month period, and on VA examination in July 2009, the Veteran denied any flare-ups in pain or periods of directed bedrest.  Therefore, the Board finds that the criteria for a higher rating based on incapacitating episodes have not been met. 

In order to warrant a higher rating for the lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine, the criterion for the next higher rating, 50 percent, under Diagnostic Code 5237, based on limitation of motion with or without pain, is unfavorable ankylosis of the entire thoracolumbar spine.  Under the General Formula, objective neurological abnormalities are rated separately.  The evidence of record does not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  Furthermore, the evidence does not show flare-ups in pain that result in additional disability that would warrant a higher rating and equate to unfavorable ankylosis of the thoracolumbar spine.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that the criterion for the next higher rating based on limitation of motion and orthopedic manifestations has not been shown. 

As for associated objective neurologic abnormalities, the treatment records throughout the period on appeal contain no evidence of neurological abnormalities associated with the lumbar spine.  On VA examination in July 2009 and August 2010, neurologic evaluation of the lower extremities demonstrated intact sensation bilaterally and motor examination was 5/5.  Additionally, the Veteran has not identified any bowel or bladder impairment.  In the absence of objective neurological abnormality associated with the service-connected back disability, a separate rating is not warranted. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating higher than 40 percent for the service-connected degenerative disc disease of the lumbar spine and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria for the Veteran's service-connected degenerative disc disease of the lumbar spine reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's low back strain is productive of total occupational impairment, and the evidence does not show that that the disorder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011). 

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim herein decided.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

A rating higher than 40 percent for degenerative disc disease of the lumbar spine is denied.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's service connection claims. 

At the outset, the Board acknowledges that the Veteran's claims that his headaches with cognitive changes and memory loss, chronic pain, and diarrhea, are symptomatic of an undiagnosed illness, and they were incurred or aggravated during his period of service in the first Persian Gulf War.  The Veteran's service records show that he served in the Southwest Asia Theater of operations from August 1990 to October 1994, during the Persian Gulf War.  Thus, his status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board is required to consider whether service connection may be warranted under the provisions of 38 C.F.R. § 3.317 (2011). 

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under an appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non- medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  The evidence must not relate the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

Qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii)  for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d)  warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).

The service medical records show complaints of headaches in January 1985 associated with a viral syndrome.  In May 1990, the Veteran complained of stomach cramps, sweats, and chills.  He was treated with Pepto-Bismol and excused for the day.  The service medical records contain no complaints, findings, treatment, or diagnosis consistent with a psychiatric disorder, cognitive problems, memory loss, irritable bowel syndrome, a chronic headache disorder, or a systemic disability manifested by pain, headaches, or diarrhea.  

After service, a private treatment report in August 2003, shows treatment for abdominal pain.  The Veteran reported recently taking medication for diarrhea.  X-rays of the chest and abdomen, and an IVP, revealed no acute abnormalities.  Private treatment records starting in 2007 show treatment for chronic pain syndrome, with localized pain in the back and knees.  Reportedly, the condition had its onset in 2002.  A July 2007 hospital report shows that the Veteran incurred a head injury with laceration when he was hit on the head by a limb while canoeing.  He complained of diarrhea.  A March 2009 clinical treatment note recorded complaints of headaches.  Other treatment records documented treatment for diarrhea.  

On VA examination in August 2008, the examiner evaluated the Veteran for chronic fatigue syndrome, a skin condition, knee complaints, and digestive problems.  The examiner opined that the Veteran did not have a chronic disability pattern associated with the Southwest Asia environmental hazards.  The examiner indicated that the Veteran did not have an undiagnosed illness or a diagnosed medically unexplained chronic multiple symptom illness.  Rather the Veteran was morbidly obese and was living with symptoms that were a part of his obesity.  The examiner diagnosed bilateral knee osteoarthritis, morbid obesity, GERD, and actinic keratosis.  However, the examiner did not specifically address the Veteran's complaints of fibromyalgia, cognitive problems, headaches, diarrhea, or irritable bowel syndrome.  

Moreover, in a February 2010, Dr. W.F.C. noted that he had treated the Veteran since 2005, and the Veteran appeared to exhibit symptoms of Gulf War Syndrome, to include widespread pain, unexplained fatigue, persistent headaches, cognitive difficulties, and chronic diarrhea problems.  Dr. W.F.C. indicated that the Veteran appeared to suffer from fibromyalgia.  The Board recognizes that the private physician's statements suggest that the Veteran currently suffers from fibromyalgia, and his complaints of headaches, cognitive changes, memory loss, and diarrhea, are symptomatic of an undiagnosed illness due to his period of service in the Persian Gulf War.  However, the opinion is not supported by a rationale or objective clinical findings, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Accordingly, the Board finds that the opinion of Dr. W.F.C., standing alone, is too speculative to warrant a grant of service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  In light of the conflicting medical opinions, and as the Veteran has not been afforded VA examinations that address the etiology of his complaints of complaints of fibromyalgia, chronic pain, cognitive problems, headaches, diarrhea, or irritable bowel syndrome, the Board finds it necessary to remand for a VA examination and etiological opinion.

Next, private treatment records starting in 2007, show treatment for anxiety disorder.  In January 2008 a clinician noted anxiety disorder initially diagnosed five years earlier.  The stressors identified were the Veteran's children and his employment.  Here the Board finds that the Veteran's claim for service connection for a psychiatric disorder is inextricably intertwined with the claim for service connection for a disability manifested by headaches, cognitive changes and memory loss, which is being remanded for a VA examination, as examination findings may impact the Veteran's claim for service connection for a psychiatric disorder.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, the Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claims on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.  

2.  Schedule the Veteran for a Gulf War VA examination for the purpose of ascertaining the etiology of his complaints of painful joints and muscles and bowel problems.  The examiner must review the claims file and the examination report should note that review.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should reconcile the opinion with the other medical opinions of record, to include the December 1994 and August 2010 VA examination reports and the February 2010 medical opinion from Dr. W.F.C.  The examiner should include a complete rationale for each opinion expressed.  The examiner is asked to provide the following opinions: 

a) Does the Veteran have objective indications (signs and non-medical indicators capable of independent verification) of a chronic disability (existing for six months or more) manifested by bowel problems, to include diarrhea? If so, can that disability be attributed to any known medical causation, to include irritable bowel syndrome? 

b) Does the Veteran have objective indications (signs and non-medical indicators capable of independent verification) of a chronic disability (existing for six months or more) manifested by painful joints and muscles? Please specify which joints or muscles are affected.  If so, and for each joint or muscle affected, can that disability be attributed to any known medical causation, to include fibromyalgia or advancing age? 

c) Does the Veteran have objective indications (signs and non-medical indicators capable of independent verification) of a chronic disability (existing for six months or more) manifested by headaches, memory loss, or cognitive problems? If so, can that disability be attributed to any known medical causation?

d) For each known clinical diagnosis rendered in conjunction with the Veteran's claimed disorders, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that disorder is etiologically related to the Veteran's service.  The examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  After the above development is completed, schedule a VA psychiatric examination to be performed by a psychiatrist.  The examiner must review the claims file and the examination report should note that review.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should reconcile the opinion with the other medical opinions of record, to include the December 1994 and August 2010 VA examination reports and the February 2010 medical opinion from Dr. W.F.C.  The examiner should include a complete rationale for each opinion expressed.  The examiner is asked to provide the following opinions: 

a) Specify all currently diagnosed psychiatric disabilities and provide a full multiaxial diagnosis pursuant to DSM-IV.

b) For each psychiatric disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that each psychiatric disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner must consider any statements by the Veteran as to continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c) Does the Veteran have objective indications (signs and non-medical indicators capable of independent verification) of a chronic disability (existing for six months or more) manifested by headaches, memory loss, and cognitive problems? If so, can that disability be attributed to any known medical causation?

4.  Then, readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


